DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.  Claims 1 and 5-9 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “a spherical surface of the sphere attaches a flat surface of the first installation base” renders the claim indefinite in the Examiner’s position.  The term “attach” is generally understood to refer to a fastening or joint between two parts.  For instance, Applicant uses the term “attach” in the context where the spherical surface body is fixed to the movable base (see Lines 8-10) to connote that the spherical surface body does not move relative to the first movable base.  Therefore, the limitation dealing with the spherical surface of the sphere attaches a flat surface of the first installation base is indefinite since if the spherical surface were attached to the flat surface of the installation base, the spherical surface would not roll on the flat surface as required by the claim.  Therefore, the limitation is indefinite in the Examiner’s position. 
Re. Cl. 1, the limitation “without a center of the sphere moving,” renders the claim indefinite in the Examiner’s position.  Applicant illustrates the motion of the device as seen in Figs. 3a-c where the spherical body changes relative position on the base 1a.  It appears as though the center of the sphere would be moved slightly depending on the rotational position of the spherical body.  Further, in the Remarks filed 2/9/2022, Applicant in multiple occasions refers to “with the center of the sphere moving” (see Pages 6 and 7 for example).  Therefore, it is unclear if the Applicant intends for the center to be moving or not since the claims appear to contradict what is argued in the Remarks and shown in the figures.  Appropriate clarification is requested. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specific limitations of “a position of a center of gravity of the spherical surface body and the first movable base is lower than a position of the center of sphere” were not supported in the originally filed specification and therefore constitute new matter in the Examiner’s position.  Applicant’s original disclosure does not relate the center of gravity of the spherical surface body and the first movable base to the center of the sphere in the originally filed application.  Applicant merely discusses the center of gravity of the different embodiments having different positions (e.g. higher in the embodiment shown in Fig. 2c and lower in the embodiment shown in Fig. 2b as discussed in Paragraph 0041).  Further, Applicant discusses that the weight of the surface body (5) can be made heavy which would lower the center of gravity in Paragraph 0042.  The Examiner understands that the center of gravity of a device would be variable based on different factors (e.g. the load being supported, the density of the spherical body, size of the spherical body, weight of the spherical body, etc.) and therefore the position of the center of gravity would not have to be below the center of the sphere in the claimed configuration.  Therefore, it is the Examiner’s position that such a limitation was not fully supported in the originally filed disclosure and constitutes new matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 2018/0369701 (hereinafter Yamada) in view of Kondo US 2007/0075576 (hereinafter Kondo).
Re. Cl. 1, Yamada discloses: A motion base (Fig. 13) comprising: a first installation base (1, Fig. 13); a first movable base (7, Fig. 13) on which a placement subject is to be placed (user who would sit on the seat as shown in Fig. 1), the first movable base being disposed on the first installation base (see Fig. 13); two first actuators (5, Fig. 13) each of which is extendable and contractible (shown in Fig. 6a-d schematically); first connecting portions (51, Fig. 13) connecting the first actuators to the first movable base (see Fig. 13); second connecting portions (52, Fig. 13) connecting the first actuators to the first installation base (see Fig. 13); and a spherical surface body (31, Fig. 13) is disposed on the first installation base (see Fig. 13) thereby supporting the first movable base such that an attitude of the first movable base can be changed relative to the first installation base (see Fig. 13, as discussed in Paragraph 0100-0101 and 0103, the member 31 is reverse than that is shown in Fig. 6a, therefore, 31 would roll on base 1), the spherical surface-shaped portion being fixed to the first movable base (via 3, Fig. 13) such that the spherical surface-shaped portion faces the first installation base (see Fig. 13), wherein the second connecting portions connect the first actuators to the first installation base such that the first actuators are turned relative to the first installation base (see 52, Fig. 13; Paragraph 0102, Lines 8-10), and the first connecting portions connect the first actuators to the first movable base such that a relatively positional relationship between each of the first actuators and the first movable base is unchanging (see 51, Fig. 13; Paragraph 0102 Lines 8-10), and each of the first actuators extends and contracts between one of the first connecting portions and one of the second connecting portions and changes the attitude of the first movable base relative to the first installation base with the first movable base supported by the spherical surface body and the first actuators in a three-point support manner (see Fig. 13, the embodiment in Fig. 13 would work similarly to what is shown in Fig. 6a-d with the installation base and movable base reversed).
Re. Cl. 5, Yamada discloses: a two- rotational-degrees-of-freedom shake of the first movable base relative to the first installation base around a roll axis and a pitch axis is achieved by extending or contracting the first actuators (see Fig. 13, the embodiment in Fig. 13 would work similarly to what is shown in Fig. 6a-d with the installation base and movable base reversed).
Re. Cl. 1, Yamada does not disclose the spherical surface body has a shape of a sphere without a spherical cap that is a portion of the sphere cut by a plane, is fixed to the movable base such that the plane of the sphere attaches the first movable base, is disposed on the first installation base such that a spherical surface of the sphere attaches a flat surface of the first installation base, and rolls on the flat surface of the first installation base without a center of the sphere moving; a position of a center of gravity of the spherical surface body and the first movable base is lower than a position of the center of sphere.  Kondo discloses a motion base (Fig. 1A) which includes a spherical surface body (11, Fig. 1A) which rolls on an installation base (see flat horizontal line in Fig. 1A) and two first actuators (12L and 12R, Fig. 1A) which function to tilt the device (see Fig. 1A1 and 1B1).  Re. Cl. 1, Kondo discloses the spherical surface body has a shape of a sphere (see Fig. 1A; Paragraph 0039, Lines 1-5) without a spherical cap that is a portion of the sphere cut by a plane (see Fig. 1A and definition of a hemisphere means it does not have cap), is fixed to the movable base such that the plane of the sphere attaches the first movable base (see Fig. 1A, as being attached to the base of the chair), is disposed on the first installation base such that a spherical surface of the sphere attaches a flat surface of the first installation base (see Fig. 1A), and rolls on the flat surface of the first installation base without a center of the sphere moving (see Fig. 1A1 and 1B1); a position of a center of gravity of the spherical surface body and the first movable base is lower than a position of the center of sphere (see Fig. 1A, by having the person seated on the chair as shown, the center of gravity would shift downwards below the center of the sphere).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spherical surface body configuration of Yamada with the Kondo spherical surface body since it has been held obvious to replace one known means for another to achieve a predictable result (e.g. creating rotational motion between a base and supporting surface).  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kondo as applied to claims 1 and 5 above, and in further view of Garnjost US 5533933 (hereinafter Garnjost).
Re. Cls. 6-9, Yamada in view of Kondo does not disclose the motion base further comprises a second installation base comprising a first turntable and a second actuator to turn the first turntable, and the first installation base is disposed on the first turntable (Cl. 6), a shake of the first movable base around a yaw axis is achieved by turning the first turntable by the second actuator (Cl. 7), the motion base comprises a second movable base comprising a second turntable and a third actuator to turn the second turntable, and the second movable base is disposed on the first movable base (Cl. 8) or a shake of the second movable base around a yaw axis is achieved by turning the second turntable by the third actuator (Cl. 9). Garnjost discloses a motion base (Fig. 1) comprising: a first installation base (13, Fig. 1); a first movable base (14, Fig. 1) on which a placement subject is to be placed (see Fig. 1), the first movable base being disposed on the first installation base (see Fig. 1); two first actuators (33 and 34, Fig. 2) each of which is extendable and contractible (see Fig. 2, to move the member 13 about x, y and z axes); and a spherical surface body (16, Fig. 2) that has a spherical surface-shaped portion (see Fig. 2), is disposed on the first installation base (see Fig. 2), and supports the first movable base such that an attitude of the first movable base can be changed relative to the first installation base by rolling the spherical surface-shaped portion on the first installation base (Col. 2 Lines 5-12).  Re. Cl. 6, Garnjost discloses the motion base further comprises a second installation base (11, Fig. 1-2) comprising a first turntable (11, Fig. 1-2) and a second actuator to turn the first turntable (Col. 4, Lines 12-15, rotary drive), and the first installation base is disposed on the first turntable (see Fig. 1-2). Re. Cl. 7, Garnjost discloses a shake of the first movable base around a yaw axis is achieved by turning the first turntable by the second actuator (Col. 4 Lines 12-15). Re. Cl. 8, Garnjost discloses: the motion base comprises a second movable base (11, Fig. 1-2) comprising a second turntable (11, Fig. 1-2) and a third actuator to turn the second turntable (Col. 4, Lines 12-15), and the second movable base is disposed on the first movable base (see Fig. 1-2, due to its connection to 13). Re. Cl. 9, Garnjost discloses a shake of the second movable base around the yaw axis is achieved by turning the second turntable by the third actuator (Col. 2, Lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamada device to include the turntable of Garnjost since Garnjost states that such a modification enables the entire device to rotate about a z-axis (Col. 4, Lines 12-15).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osler US 2018/0304121 and Hall US 5415589 disclose other known motion bases which include hemispherical/round structures which engage flat installation bases to enable for relative rotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632